Order filed November 17, 2022




                                      In The

       Eleventh Court of Appeals
                                    ___________

                                No. 11-22-00268-CV
                                    ___________

 LUBBOCK NORET PREMIERE CINEMA, LP AND LUBBOCK
      PREMIERE NORET CINEMA, LLC, Appellants
                                        V.
                 NORET ENTERPRISES, LLC, Appellee


                    On Appeal from the 118th District Court
                           Howard County, Texas
                         Trial Court Cause No. 55035


                                    ORDER
      Appellants, Lubbock Noret Premiere Cinema, LP and Lubbock Premiere
Noret Cinema, LLC, filed an accelerated appeal from the trial court’s October 3,
2022 order granting a temporary injunction. On October 27, 2022, Appellants filed
in this court an emergency motion to stay entitled “Appellants’ Emergency Motion
to Stay Order Granting Temporary Injunction, and Trial Court Order Granting
Motion to Enforce Injunction by No Later Than November 3, 2022.” In the motion,
Appellants requested that we stay the temporary injunction, and its enforcement,
pending resolution of the interlocutory appeal.
      Because this court needed sufficient time to review the merits of Appellants’
emergency motion, we issued a limited, temporary stay on October 28, 2022. We
have now reviewed Appellants’ emergency motion, Appellee’s response, and
Appellants’ reply to Appellee’s response, and we have determined that Appellants’
emergency motion to stay should be denied.
      Accordingly, Appellants’ emergency motion to stay is denied and this court’s
October 28, 2022 order granting a temporary stay is dissolved, effective
immediately.


                                                  PER CURIAM


November 17, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2